DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:
there is an extraneous "for" in the preamble ("A non-transitory computer-readable medium on which is recorded a computer program for").
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "using the reservoir model to calculate future values of oil/water saturation" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 28 recites the limitation "using the reservoir model to calculate future values of oil/water saturation" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 1-3, 7, 10, 11, 14-17, 21, 24, 25, 28-31, 35, 38, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jannin et al. (US 20150233234 A1), hereinafter "Jannin", in view of Wu et al. (WO 2016060690 A1), hereinafter "Wu".

Regarding Claim 1, Jannin teaches a method comprising: 
making a measurement of a formation containing a flood front with a downhole electromagnetic sensor (Jannin [0018] Examples disclosed herein use deep sensing measurements to monitor fluid distributions (e.g., water fronts) while they are still relatively far away from production installation during extraction phases; also see Fig. 2 electromagnetic transducers 202a-d); and
using information to make an operational decision, the operational decision including closing the ports in the one of the plurality of sections being located so that its ports align with the flood front formation (Jannin [0025] The apparatus 200 can independently control (e.g., completely or partially close or open) each of the example flow control valves 204a-d to start and stop production at one or more of the zones 1-4 based on whether it has detected water coning in the reservoir (e.g., the water coning 114 in the reservoir 100 of FIG. 1); also [0027]; also see Fig. 4 steps 420 and 424).
Jannin is not relied upon to teach calculating a parameter of a cross-bedding model by fitting the measurement to the cross- bedding model; 
calculating a rock petrophysical parameter using the cross-bedding model; 
updating the cross-bedding model using the rock petrophysical parameter; and 
 the updated cross-bedding model 
Wu teaches calculating a parameter of a cross-bedding model by fitting the measurement to the cross- bedding model (Wu, p. 7, lines 17-19, Based on the above, measurements taken by a multicomponent induction tool, regardless of tool orientation, can be combined with a horizontally layered cross-bedded formation model to derive estimated formation parameter value sets; also see Fig. 5A Estimate boundary depths z from log variance); 
calculating a rock petrophysical parameter using the cross-bedding model (Wu p. 16, line 7, 1 : determining the initial value set includes determining a first horizontal resistivity and a first vertical resistivity using a homogenous 0-dimensional inversion that is initialized with the initial horizontal resistivity; also see Fig. 5A, 506); 
updating the cross-bedding model using the rock petrophysical parameter (Wu, Fig. 5A inversion steps 512-516); and 
the updated cross-bedding model (Wu, Fig. 5A, Display Inversion Results 518).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Jannin in view of Wu to teach calculating a parameter of a cross-bedding model by fitting the measurement to the cross- bedding model; 
calculating a rock petrophysical parameter using the cross-bedding model; 
updating the cross-bedding model using the rock petrophysical parameter; and 
using the updated cross-bedding model to make an operational decision, to address the rapid change in dip angle, since the systems and methods disclosed by Wu approximate the fast-changing dip angle formations using a horizontally layered cross-bedded formation mode (Wu p. 6, line 20). In this way, Jannin can use the more accurate information of Wu to make a better-informed operational decision.

Regarding Claim 2, the combination of Jannin in view or Wu (as stated above) teaches wherein making a measurement with a downhole electromagnetic sensor comprises: 
exciting a formation adjacent to the downhole electromagnetic sensor with an electromagnetic signal from a downhole electromagnetic transmitter to produce a signal scattered from the formation (Jannin [0028] each transducer 202a-d can operate as a source to generate and transmit low-frequency current signals in the metallic completion well 11 of the reservoir 100 that loop back to the production installation 12; also see [0043] Initially, the transducer controller 206 (FIG. 2) causes the transducer 202a (FIG. 2) to transmit a first signal into the reservoir 100 (block 402), for example, based on a particular electrical current and voltage applied across the transducer 202a; also see Fig. 4 402 Transmit First Signal into Reservoir); and 
measuring the signal scattered from the formation to produce the measurement (Jannin [0028] each transducer 202a-d can also operate as a receiver to detect the looped back (or returning) current signals flowing in the metallic completion well 11; also see [0044] The transducer controller 206 then collects current measurements of the first signal via respective transducers (block 404).; also see Fig. 4 404 Collect Current Measurements of First Signal via Respective Transducers).

Regarding Claim 3, the combination of Jannin in view or Wu (as stated above) is not relied upon to teach wherein calculating the parameter of the cross-bedding model by fitting the measurement to the cross-bedding model comprises: 
adjusting the cross-bedding model to minimize a misfit between the measurement and a predicted measurement calculated by the cross-bedding model; and 
calculating the parameter of the cross-bedding model from the adjusted cross-bedding model.
Wu teaches wherein calculating the parameter of the cross-bedding model by fitting the measurement to the cross-bedding model comprises: 
adjusting the cross-bedding model to minimize a misfit between the measurement and a predicted measurement calculated by the cross-bedding model (Wu p. 14, lines 13-15, A data misfit error is then computed between the modeled tool response for a parameter vector P within each foundation layer k and the actual corresponding measured response for the same layer; also see fig); and 
calculating the parameter of the cross-bedding model from the adjusted cross-bedding model (Wu p. 14, lines 21-25, If the data misfit error exceeds the threshold value (TH module 386 and block 540), the formation does have a significant number of layers with fast changing dip angles, and the multi-stage inversion previously described is performed to determine ah, a.sub.v, a, β, θ, ψ and z (ID inversion module 384 and blocks 542-546)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Jannin in view or Wu (as stated above) further in view of Wu to teach adjusting the cross-bedding model to minimize a misfit between the measurement and a predicted measurement calculated by the cross-bedding model; and calculating the parameter of the cross-bedding model from the adjusted cross-bedding model, to take into account the possibility that in some cases most of the formation layers may not possess a fast changing dip angle (Wu p.13, line 31).

Regarding Claim 7, the combination of Jannin in view or Wu (as stated above) is not relied upon to teach wherein calculating a rock petrophysical parameter using the cross-bedding model comprises: 
using a petrophysical relationship to calculate a water/oil saturation from cross-bedding model parameters; and 
calculating rock petrophysical parameters using a reservoir model and water/oil saturations.
using a petrophysical relationship to calculate a water/oil saturation from cross-bedding model parameters is known in the art (see Glover (“Archie’s law – a reappraisal, Solid Earth, 7, 1157–1169, 2016 www.solid-earth.net/7/1157/2016/ doi:10.5194/se-7-1157-2016), p. 1157, Introduction “In petroleum engineering, Archie’s first law (Archie, 1942) is used as a tool to obtain the cementation exponent of rock units. This exponent can then be used to calculate the volume of hydrocarbons in the rocks, and hence reserves can be calculated. Archie’s law is given by the equation: ρo = ρf φ−m”; also see Wang et al. (“Derivation of Archie’s law based on a fractal pore volume” Geophys. J. Int. (2017) 209, 1403–1407, doi: 10.1093/gji/ggx095, Advance Access publication, 2017 March 8, GJI Marine geosciences and applied geophysics)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Jannin in view of Wu to teach using a petrophysical relationship to calculate a water/oil saturation from cross-bedding model parameters, because Archie’s Law can be used to calculate the volume of hydrocarbons in the rocks.
Wu teaches wherein calculating a rock petrophysical parameter using the cross-bedding model comprises: 
calculating rock petrophysical parameters using a reservoir model and water/oil saturations (Wu p. 16, line 7, 1 : determining the initial value set includes determining a first horizontal resistivity and a first vertical resistivity using a homogenous 0-dimensional inversion that is initialized with the initial horizontal resistivity; also see Wu, Fig. 5A inversion steps 512-516 for updating the model and parameters).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Jannin in view of Wu, further in view of Wu to include calculating rock petrophysical parameters using a reservoir model and water/oil saturations, because inversion of the model can be used to solve for formation parameters (Wu p.12, line 9-12).

Regarding 10, the combination of Jannin in view or Wu (as stated above) is not relied upon to teach calculating water/oil saturation using the rock petrophysical parameter; and 
updating the cross-bedding model from a petrophysical relationship and the water/oil saturation.
The Examiner takes Official Notice that calculating water/oil saturation using the rock petrophysical parameter is known in the art (see Glover (“Archie’s law – a reappraisal, Solid Earth, 7, 1157–1169, 2016 www.solid-earth.net/7/1157/2016/ doi:10.5194/se-7-1157-2016), p. 1157, Introduction “In petroleum engineering, Archie’s first law (Archie, 1942) is used as a tool to obtain the cementation exponent of rock units. This exponent can then be used to calculate the volume of hydrocarbons in the rocks, and hence reserves can be calculated. Archie’s law is given by the equation: ρo = ρf φ−m”; also see Wang et al. (“Derivation of Archie’s law based on a fractal pore volume” Geophys. J. Int. (2017) 209, 1403–1407, doi: 10.1093/gji/ggx095, Advance Access publication, 2017 March 8, GJI Marine geosciences and applied geophysics)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Jannin in view of Wu to teach calculating water/oil saturation using the rock petrophysical parameter, because Archie’s Law can be used to calculate the volume of hydrocarbons in the rocks, and hence reserves can be calculated.
Wu further teaches wherein updating the cross-bedding model using the rock petrophysical parameter comprises: 
updating the cross-bedding model from a petrophysical relationship and the water/oil saturation (Wu, Fig. 5A inversion steps 512-516 for updating the model and parameters).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Jannin in view of Wu, further in view of Wu to  updating the cross-bedding model from a petrophysical relationship and the water/oil saturation, because the relationship between resistivities and water/oil saturation is known (see Glover (“Archie’s law – a reappraisal) as stated above) and inversion of the model can be used to solve for or to update formation parameters (Wu p.12, line 9-12; also see Fig. 5A inversion steps 512-516 for updating the model and parameters).

Regarding Claim 11, the combination of Jannin in view or Wu (as stated above) further teaches wherein the operational decision is selected from the group of operational decisions consisting of closing a valve in a production string, closing a valve in a production string to maximize hydrocarbons and minimize production agents, and opening a valve in a production string to maximize hydrocarbons and minimize production agents (Jannin [0025] The apparatus 200 can independently control (e.g., completely or partially close or open) each of the example flow control valves 204a-d to start and stop production at one or more of the zones 1-4 based on whether it has detected water coning in the reservoir (e.g., the water coning 114 in the reservoir 100 of FIG. 1); also [0027]; also see Fig. 4 steps 420 and 424).

Regarding Claims 14, the combination of Jannin in view or Wu (as stated above) further teaches 
wherein the a operational decision is made using the  (Jannin [0025] The apparatus 200 can independently control (e.g., completely or partially close or open) each of the example flow control valves 204a-d to start and stop production at one or more of the zones 1-4 based on whether it has detected water coning in the reservoir (e.g., the water coning 114 in the reservoir 100 of FIG. 1); also [0027]; also see Fig. 4 steps 420 and 424; also note that water coning is a result of the water/soil interface of a well or formation).
future values; and using the reservoir model to calculate future values of oil/water saturation.
Wu teaches future values (Wu p. 11, line 31, analytical formulations may be used to perform forward modeling wherein forward difference calculations for the Jacobian matrix can be performed without the need to first approximate the Jacobian. The use of Jacobian matrices as part of an inversion process and techniques for accelerating the computation of Jacobian matrices are well known in the art and not discussed further).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Jannin in view of Wu to teach using wherein the a operational decision is made using the future values of oil/water saturation, in order to prepare for and predict the proper operational decision based on forward modeling (Wu p. 11, line 31).
The Examiner takes Official Notice that using the reservoir model to calculate future values of oil/water saturation is known in the art (see Glover (“Archie’s law – a reappraisal, Solid Earth, 7, 1157–1169, 2016 www.solid-earth.net/7/1157/2016/ doi:10.5194/se-7-1157-2016), p. 1157, Introduction “In petroleum engineering, Archie’s first law (Archie, 1942) is used as a tool to obtain the cementation exponent of rock units. This exponent can then be used to calculate the volume of hydrocarbons in the rocks, and hence reserves can be calculated. Archie’s law is given by the equation: ρo = ρf φ−m”; also see Wang et al. (“Derivation of Archie’s law based on a fractal pore volume” Geophys. J. Int. (2017) 209, 1403–1407, doi: 10.1093/gji/ggx095, Advance Access publication, 2017 March 8, GJI Marine geosciences and applied geophysics)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Jannin in view of Wu to teach using the reservoir model to calculate future values of oil/water saturation, because Archie’s Law can be used during forward modelling to calculate the volume of hydrocarbons in the rocks.

Regarding Claim 15, Jannin teaches a non-transitory computer-readable medium on which is recorded a computer program for, the computer program comprising executable instructions, that, when executed (Jannin [0035] In these examples, the processes comprise one or more programs for execution by a processor such as the processor 212. The program(s) may be embodied in software or machine readable instructions stored on a tangible computer readable medium such as a CD-ROM, a floppy disk, a hard drive, a digital versatile disk (DVD), a Blu-ray disk, or a memory (e.g., the memory 214) associated with the processor 212, but the entire program(s) and/or parts thereof could alternatively be executed by a device other than the processor 212 and/or embodied in firmware or dedicated hardware), perform a method comprising: 
making a measurement of a formation containing a flood front with a downhole electromagnetic sensor (Jannin [0018] Examples disclosed herein use deep sensing measurements to monitor fluid distributions (e.g., water fronts) while they are still relatively far away from production installation during extraction phases; also see Fig. 2 electromagnetic transducers 202a-d); and
using information to make an operational decision, the operational decision including closing the ports in the one of the plurality of sections being located so that its ports align with the flood front formation (Jannin [0025] The apparatus 200 can independently control (e.g., completely or partially close or open) each of the example flow control valves 204a-d to start and stop production at one or more of the zones 1-4 based on whether it has detected water coning in the reservoir (e.g., the water coning 114 in the reservoir 100 of FIG. 1); also [0027]; also see Fig. 4 steps 420 and 424).
Jannin is not relied upon to teach calculating a parameter of a cross-bedding model by fitting the measurement to the cross- bedding model; 
calculating a rock petrophysical parameter using the cross-bedding model; 
updating the cross-bedding model using the rock petrophysical parameter; and 
 the updated cross-bedding model 
Wu teaches calculating a parameter of a cross-bedding model by fitting the measurement to the cross- bedding model (Wu, p. 7, lines 17-19, Based on the above, measurements taken by a multicomponent induction tool, regardless of tool orientation, can be combined with a horizontally layered cross-bedded formation model to derive estimated formation parameter value sets; also see Fig. 5A Estimate boundary depths z from log variance); 
calculating a rock petrophysical parameter using the cross-bedding model (Wu p. 16, line 7, 1 : determining the initial value set includes determining a first horizontal resistivity and a first vertical resistivity using a homogenous 0-dimensional inversion that is initialized with the initial horizontal resistivity; also see Fig. 5A, 506); 
updating the cross-bedding model using the rock petrophysical parameter (Wu, Fig. 5A inversion steps 512-516); and 
the updated cross-bedding model (Wu, Fig. 5A, Display Inversion Results 518).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Jannin in view of Wu to teach calculating a parameter of a cross-bedding model by fitting the measurement to the cross- bedding model; 
calculating a rock petrophysical parameter using the cross-bedding model; 
updating the cross-bedding model using the rock petrophysical parameter; and 
using the updated cross-bedding model to make an operational decision, to address the rapid change in dip angle, since the systems and methods disclosed by Wu approximate the fast-changing dip angle formations using a horizontally layered cross-bedded formation mode (Wu p. 6, line 20). In this way, Jannin can use the more accurate information of Wu to make a better-informed operational decision.

Regarding Claim 16, the combination of Jannin in view or Wu (as stated above) teaches wherein making a measurement with a downhole electromagnetic sensor comprises: 
exciting a formation adjacent to the downhole electromagnetic sensor with an electromagnetic signal from a downhole electromagnetic transmitter to produce a signal scattered from the formation (Jannin [0028] each transducer 202a-d can operate as a source to generate and transmit low-frequency current signals in the metallic completion well 11 of the reservoir 100 that loop back to the production installation 12; also see [0043] Initially, the transducer controller 206 (FIG. 2) causes the transducer 202a (FIG. 2) to transmit a first signal into the reservoir 100 (block 402), for example, based on a particular electrical current and voltage applied across the transducer 202a; also see Fig. 4 402 Transmit First Signal into Reservoir); and 
measuring the signal scattered from the formation to produce the measurement (Jannin [0028] each transducer 202a-d can also operate as a receiver to detect the looped back (or returning) current signals flowing in the metallic completion well 11; also see [0044] The transducer controller 206 then collects current measurements of the first signal via respective transducers (block 404).; also see Fig. 4 404 Collect Current Measurements of First Signal via Respective Transducers).

Regarding Claim 17, the combination of Jannin in view or Wu (as stated above) is not relied upon to teach wherein calculating the parameter of the cross-bedding model by fitting the measurement to the cross-bedding model comprises: 
adjusting the cross-bedding model to minimize a misfit between the measurement and a predicted measurement calculated by the cross-bedding model; and 
calculating the parameter of the cross-bedding model from the adjusted cross-bedding model.
wherein calculating the parameter of the cross-bedding model by fitting the measurement to the cross-bedding model comprises: 
adjusting the cross-bedding model to minimize a misfit between the measurement and a predicted measurement calculated by the cross-bedding model (Wu p. 14, lines 13-15, A data misfit error is then computed between the modeled tool response for a parameter vector P within each foundation layer k and the actual corresponding measured response for the same layer; also see fig); and 
calculating the parameter of the cross-bedding model from the adjusted cross-bedding model (Wu p. 14, lines 21-25, If the data misfit error exceeds the threshold value (TH module 386 and block 540), the formation does have a significant number of layers with fast changing dip angles, and the multi-stage inversion previously described is performed to determine ah, a.sub.v, a, β, θ, ψ and z (ID inversion module 384 and blocks 542-546)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Jannin in view or Wu (as stated above) further in view of Wu to teach adjusting the cross-bedding model to minimize a misfit between the measurement and a predicted measurement calculated by the cross-bedding model; and calculating the parameter of the cross-bedding model from the adjusted cross-bedding model, to take into account the possibility that in some cases most of the formation layers may not possess a fast changing dip angle (Wu p.13, line 31).

Regarding Claim 21, the combination of Jannin in view or Wu (as stated above) is not relied upon to teach wherein calculating a rock petrophysical parameter using the cross-bedding model comprises: 
using a petrophysical relationship to calculate a water/oil saturation from cross-bedding model parameters; and 
calculating rock petrophysical parameters using a reservoir model and water/oil saturations.
The Examiner takes Official Notice that using a petrophysical relationship to calculate a water/oil saturation from cross-bedding model parameters is known in the art (see Glover (“Archie’s law – a reappraisal, Solid Earth, 7, 1157–1169, 2016 www.solid-earth.net/7/1157/2016/ doi:10.5194/se-7-1157-2016), p. 1157, Introduction “In petroleum engineering, Archie’s first law (Archie, 1942) is used as a tool to obtain the cementation exponent of rock units. This exponent can then be used to calculate the volume of hydrocarbons in the rocks, and hence reserves can be calculated. Archie’s law is given by the equation: ρo = ρf φ−m”; also see Wang et al. (“Derivation of Archie’s law based on a fractal pore volume” Geophys. J. Int. (2017) 209, 1403–1407, doi: 10.1093/gji/ggx095, Advance Access publication, 2017 March 8, GJI Marine geosciences and applied geophysics)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Jannin in view of Wu to teach using a petrophysical relationship to calculate a water/oil saturation from cross-bedding model parameters, because Archie’s Law can be used to calculate the volume of hydrocarbons in the rocks.
Wu teaches wherein calculating a rock petrophysical parameter using the cross-bedding model comprises: 
calculating rock petrophysical parameters using a reservoir model and water/oil saturations (Wu p. 16, line 7, 1 : determining the initial value set includes determining a first horizontal resistivity and a first vertical resistivity using a homogenous 0-dimensional inversion that is initialized with the initial horizontal resistivity; also see Wu, Fig. 5A inversion steps 512-516 for updating the model and parameters).
calculating rock petrophysical parameters using a reservoir model and water/oil saturations, because the relationship between resistivities and water/oil saturation is known (see Glover (“Archie’s law – a reappraisal) as stated above) and an inversion of the model can be used to solve for formation parameters (Wu p.12, line 9-12).

Regarding Claim 24, the combination of Jannin in view or Wu (as stated above) is not relied upon to teach calculating water/oil saturation using the rock petrophysical parameter; and 
updating the cross-bedding model from a petrophysical relationship and the water/oil saturation.
The Examiner takes Official Notice that calculating water/oil saturation using the rock petrophysical parameter is known in the art (see Glover (“Archie’s law – a reappraisal, Solid Earth, 7, 1157–1169, 2016 www.solid-earth.net/7/1157/2016/ doi:10.5194/se-7-1157-2016), p. 1157, Introduction “In petroleum engineering, Archie’s first law (Archie, 1942) is used as a tool to obtain the cementation exponent of rock units. This exponent can then be used to calculate the volume of hydrocarbons in the rocks, and hence reserves can be calculated. Archie’s law is given by the equation: ρo = ρf φ−m”; also see Wang et al. (“Derivation of Archie’s law based on a fractal pore volume” Geophys. J. Int. (2017) 209, 1403–1407, doi: 10.1093/gji/ggx095, Advance Access publication, 2017 March 8, GJI Marine geosciences and applied geophysics)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Jannin in view of Wu to teach calculating water/oil saturation using the rock petrophysical parameter, because Archie’s Law can be used to calculate the volume of hydrocarbons in the rocks.
 wherein updating the cross-bedding model using the rock petrophysical parameter comprises: 
updating the cross-bedding model from a petrophysical relationship and the water/oil saturation (Wu, Fig. 5A inversion steps 512-516 for updating the model and parameters).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Jannin in view of Wu, further in view of Wu to include calculating water/oil saturation using the rock petrophysical parameter; and 
updating the cross-bedding model from a petrophysical relationship and the water/oil saturation, because the relationship between resistivities and water/oil saturation is known (see Glover (“Archie’s law – a reappraisal) as stated above) and inversion of the model can be used to solve for or to update formation parameters (Wu p.12, line 9-12; also see Fig. 5A inversion steps 512-516 for updating the model and parameters).

Regarding Claim 25, the combination of Jannin in view or Wu (as stated above) further teaches wherein the operational decision is selected from the group of operational decisions consisting of closing a valve in a production string, closing a valve in a production string to maximize hydrocarbons and minimize production agents, and opening a valve in a production string to maximize hydrocarbons and minimize production agents (Jannin [0025] The apparatus 200 can independently control (e.g., completely or partially close or open) each of the example flow control valves 204a-d to start and stop production at one or more of the zones 1-4 based on whether it has detected water coning in the reservoir (e.g., the water coning 114 in the reservoir 100 of FIG. 1); also [0027]; also see Fig. 4 steps 420 and 424).

Regarding Claim 28, the combination of Jannin in view or Wu (as stated above) further teaches 
wherein the a operational decision is made using the  (Jannin [0025] The apparatus 200 can independently control (e.g., completely or partially close or open) each of the example flow control valves 204a-d to start and stop production at one or more of the zones 1-4 based on whether it has detected water coning in the reservoir (e.g., the water coning 114 in the reservoir 100 of FIG. 1); also [0027]; also see Fig. 4 steps 420 and 424; also note that water coning is a result of the water/soil interface of a well or formation).
The combination of Jannin in view of Wu (as stated above) is not relied upon to teach future values; and using the reservoir model to calculate future values of oil/water saturation.
Wu teaches future values (Wu p. 11, line 31, analytical formulations may be used to perform forward modeling wherein forward difference calculations for the Jacobian matrix can be performed without the need to first approximate the Jacobian. The use of Jacobian matrices as part of an inversion process and techniques for accelerating the computation of Jacobian matrices are well known in the art and not discussed further).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Jannin in view of Wu to teach using wherein the a operational decision is made using the future values of oil/water saturation, in order to prepare for and predict the proper operational decision based on forward modeling (Wu p. 11, line 31).
The Examiner takes Official Notice that using the reservoir model to calculate future values of oil/water saturation is known in the art (see Glover (“Archie’s law – a reappraisal, Solid Earth, 7, 1157–1169, 2016 www.solid-earth.net/7/1157/2016/ doi:10.5194/se-7-1157-2016), p. 1157, Introduction “In petroleum engineering, Archie’s first law (Archie, 1942) is used as a tool to obtain the cementation exponent of rock units. This exponent can then be used to calculate the volume of hydrocarbons in the rocks, and hence reserves can be calculated. Archie’s law is given by the equation: ρo = ρf φ−m”; also see Wang et al. (“Derivation of Archie’s law based on a fractal pore volume” Geophys. J. Int. (2017) 209, 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Jannin in view of Wu to teach using the reservoir model to calculate future values of oil/water saturation, because Archie’s Law can be used during forward modelling to calculate the volume of hydrocarbons in the rocks.

Regarding Claim 29, Jannin teaches a method comprising: 
making a measurement of a flood front formation containing a flood front with a downhole electromagnetic sensor in a producing well (Jannin  [0018] Examples disclosed herein use deep sensing measurements to monitor fluid distributions (e.g., water fronts) while they are still relatively far away from production installation during extraction phases; also see Fig. 2 electromagnetic transducers 202a-d), the producing well having a plurality of sections of ports for receiving fluids, each of the sections of ports being openable and closable independent of the other sections of ports, one of the plurality of sections being located so that its ports align with the flood front formation (Jannin [0025] The apparatus 200 can independently control (e.g., completely or partially close or open) each of the example flow control valves 204a-d to start and stop production at one or more of the zones 1-4 based on whether it has detected water coning in the reservoir (e.g., the water coning 114 in the reservoir 100 of FIG. 1); also [0027]; also see Fig. 4 steps 420 and 424); and
using information to make an operational decision, the operational decision including closing the ports in the one of the plurality of sections being located so that its ports align with the flood front formation (Jannin [0025] The apparatus 200 can independently control (e.g., completely or partially close or open) each of the example flow control valves 204a-d to start and stop production at one or more of the zones 1-4 based on whether it has detected water .
Jannin is not relied upon to teach calculating a parameter of a cross-bedding model by fitting the measurement to the cross- bedding model; 
calculating a rock petrophysical parameter using the cross-bedding model; 
updating the cross-bedding model using the rock petrophysical parameter; and 
 the updated cross-bedding model 
Wu teaches calculating a parameter of a cross-bedding model by fitting the measurement to the cross- bedding model (Wu, p. 7, lines 17-19, Based on the above, measurements taken by a multicomponent induction tool, regardless of tool orientation, can be combined with a horizontally layered cross-bedded formation model to derive estimated formation parameter value sets; also see Fig. 5A Estimate boundary depths z from log variance); 
calculating a rock petrophysical parameter using the cross-bedding model (Wu p. 16, line 7, 1 : determining the initial value set includes determining a first horizontal resistivity and a first vertical resistivity using a homogenous 0-dimensional inversion that is initialized with the initial horizontal resistivity; also see Fig. 5A, 506); 
updating the cross-bedding model using the rock petrophysical parameter (Wu, Fig. 5A inversion steps 512-516); and 
the updated cross-bedding model (Wu, Fig. 5A, Display Inversion Results 518).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Jannin in view of Wu to teach calculating a parameter of a cross-bedding model by fitting the measurement to the cross- bedding model; 
calculating a rock petrophysical parameter using the cross-bedding model; 
updating the cross-bedding model using the rock petrophysical parameter; and 
using the updated cross-bedding model to make an operational decision, to address the rapid change in dip angle, since the systems and methods disclosed by Wu approximate the fast-changing dip angle formations using a horizontally layered cross-bedded formation mode (Wu p. 6, line 20). In this way, Jannin can use the more accurate information of Wu to make a better-informed operational decision.

Regarding Claim 30, the combination of Jannin in view or Wu (as stated above) teaches wherein making a measurement with a downhole electromagnetic sensor comprises: 
exciting a formation adjacent to the downhole electromagnetic sensor with an electromagnetic signal from a downhole electromagnetic transmitter to produce a signal scattered from the formation (Jannin [0028] each transducer 202a-d can operate as a source to generate and transmit low-frequency current signals in the metallic completion well 11 of the reservoir 100 that loop back to the production installation 12; also see [0043] Initially, the transducer controller 206 (FIG. 2) causes the transducer 202a (FIG. 2) to transmit a first signal into the reservoir 100 (block 402), for example, based on a particular electrical current and voltage applied across the transducer 202a; also see Fig. 4 402 Transmit First Signal into Reservoir); and 
measuring the signal scattered from the formation to produce the measurement (Jannin [0028] each transducer 202a-d can also operate as a receiver to detect the looped back (or returning) current signals flowing in the metallic completion well 11; also see [0044] The transducer controller 206 then collects current measurements of the first signal via respective transducers (block 404).; also see Fig. 4 404 Collect Current Measurements of First Signal via Respective Transducers).

Regarding Claim 31, the combination of Jannin in view or Wu (as stated above) is not relied upon to teach wherein calculating the parameter of the cross-bedding model by fitting the measurement to the cross-bedding model comprises: 
adjusting the cross-bedding model to minimize a misfit between the measurement and a predicted measurement calculated by the cross-bedding model; and 
calculating the parameter of the cross-bedding model from the adjusted cross-bedding model.
Wu teaches wherein calculating the parameter of the cross-bedding model by fitting the measurement to the cross-bedding model comprises: 
adjusting the cross-bedding model to minimize a misfit between the measurement and a predicted measurement calculated by the cross-bedding model (Wu p. 14, lines 13-15, A data misfit error is then computed between the modeled tool response for a parameter vector P within each foundation layer k and the actual corresponding measured response for the same layer; also see fig); and 
calculating the parameter of the cross-bedding model from the adjusted cross-bedding model (Wu p. 14, lines 21-25, If the data misfit error exceeds the threshold value (TH module 386 and block 540), the formation does have a significant number of layers with fast changing dip angles, and the multi-stage inversion previously described is performed to determine ah, a.sub.v, a, β, θ, ψ and z (ID inversion module 384 and blocks 542-546)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Jannin in view or Wu (as stated above) further in view of Wu to teach adjusting the cross-bedding model to minimize a misfit between the measurement and a predicted measurement calculated by the cross-bedding model; and calculating the parameter of the cross-bedding model from the adjusted cross-bedding model, to take into 

Regarding Claim 35, the combination of Jannin in view or Wu (as stated above) is not relied upon to teach wherein calculating a rock petrophysical parameter using the cross-bedding model comprises: 
using a petrophysical relationship to calculate a water/oil saturation from cross-bedding model parameters; and 
calculating rock petrophysical parameters using a reservoir model and water/oil saturations.
The Examiner takes Official Notice that using a petrophysical relationship to calculate a water/oil saturation from cross-bedding model parameters is known in the art (see Glover (“Archie’s law – a reappraisal, Solid Earth, 7, 1157–1169, 2016 www.solid-earth.net/7/1157/2016/ doi:10.5194/se-7-1157-2016), p. 1157, Introduction “In petroleum engineering, Archie’s first law (Archie, 1942) is used as a tool to obtain the cementation exponent of rock units. This exponent can then be used to calculate the volume of hydrocarbons in the rocks, and hence reserves can be calculated. Archie’s law is given by the equation: ρo = ρf φ−m”; also see Wang et al. (“Derivation of Archie’s law based on a fractal pore volume” Geophys. J. Int. (2017) 209, 1403–1407, doi: 10.1093/gji/ggx095, Advance Access publication, 2017 March 8, GJI Marine geosciences and applied geophysics)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Jannin in view of Wu to teach using a petrophysical relationship to calculate a water/oil saturation from cross-bedding model parameters, because Archie’s Law can be used to calculate the volume of hydrocarbons in the rocks.
Wu teaches wherein calculating a rock petrophysical parameter using the cross-bedding model comprises: 
calculating rock petrophysical parameters using a reservoir model and water/oil saturations (Wu p. 16, line 7, 1 : determining the initial value set includes determining a first horizontal resistivity and a first vertical resistivity using a homogenous 0-dimensional inversion that is initialized with the initial horizontal resistivity; also see Wu, Fig. 5A inversion steps 512-516 for updating the model and parameters).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Jannin in view of Wu, further in view of Wu to include calculating rock petrophysical parameters using a reservoir model and water/oil saturations, because inversion of the model can be used to solve for formation parameters (Wu p.12, line 9-12).

Regarding Claim 38, the combination of Jannin in view or Wu (as stated above) further teaches wherein the operational decision is selected from the group of operational decisions consisting of closing a valve in a production string, closing a valve in a production string to maximize hydrocarbons and minimize production agents, and opening a valve in a production string to maximize hydrocarbons and minimize production agents (Jannin [0025] The apparatus 200 can independently control (e.g., completely or partially close or open) each of the example flow control valves 204a-d to start and stop production at one or more of the zones 1-4 based on whether it has detected water coning in the reservoir (e.g., the water coning 114 in the reservoir 100 of FIG. 1); also [0027]; also see Fig. 4 steps 420 and 424).

Regarding Claim 39, the combination of Jannin in view or Wu (as stated above) further teaches wherein the operational decision is selected from the group of operational decisions consisting of closing a valve in a production string, closing a valve in a production string to maximize hydrocarbons and minimize production agents, and opening a valve in a production string to maximize hydrocarbons and minimize production agents (Jannin [0025] The apparatus 200 can independently control (e.g., completely or partially close or open) each of the example flow control valves 204a-d to start and stop production at one or more of the zones 1-4 based on whether it has detected water coning in the reservoir (e.g., the water coning 114 in the reservoir 100 of FIG. 1); also see [0048] for controlling the fluid extraction rate).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fertl et al. (US 4399359 A) discloses Method for Monitoring Flood Front Movement During Water Flooding of Subsurface Formations.
Moore et al. (US 4687057 A) discloses Determining Steam Distribution.
Raghuraman et al. (US 6886632 B2) discloses Estimating Formation Properties in Inter-well Regions by Monitoring Saturation and Salinity Front Arrivals.
Guo et al. (US 7804060 B2) discloses a Method and Apparatus for Fluid Influx Detection while Drilling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        08/23/2021

/DANIEL R MILLER/Primary Examiner, Art Unit 2863